ACCEPTED
                                                                                                                                                12-15-00159-CR
                                                                                                                                   TWELFTH COURT OF APPEALS
                                                                                                                                                 TYLER, TEXAS
                                                                                                                                          11/23/2015 2:13:19 PM
                                                                                                                                                      Pam Estes
                                                                                                                                                         CLERK
                                               CAUSE NO. 12-15-00159-CR

 STATE OF TEXAS                                                          §        IN THE
                                                                         §                                                FILED IN
 VS.                                                                     §        TWELFTH COURT12th COURT OF APPEALS
                                                                         §                                         TYLER, TEXAS
 SHENETHA KING                                                           §        OF APPEALS                   11/23/2015 2:13:19 PM
                                                                                                                      PAM ESTES
                                                                                                                        Clerk
                    MOTION TO EXTEND TIME TO FILE APPELLANTS BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
          N o w c o m e s S H E N E T H A K I N G , A p p e l l a n t in t h e a b o v e styled a n d n u m b e r e d c a u s e ,
a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file appellant's brief, p u r s u a n t t o R u l e
38.6 of the T e x a s Rules of Appellate Procedure, and for good cause s h o w s the following:

          1.        T h i s c a s e is o n a p p e a l f r o m t h e Third Judicial District C o u r t o f A n d e r s o n
County, Texas.

          2.        T h e case below w a s styled the S T A T E O F T E X A S vs. S H E N E T H A K I N G ,
and numbered 30989.

          3.        Appellant w a s convicted of Theft o f Property.
          4.        A p p e l l a n t w a s a s s e s s e d a s e n t e n c e of 2 y e a r s in t h e S t a t e Jail Division o f t h e
T e x a s Department of Criminal Justice on M a y 1, 2 0 1 5
          5.        Notice of appeal w a s given on M a y 27, 2015.
          6.        T h e clerk's record w a s filed o n S e p t e m b e r 1 1 , 2 0 1 5 ; t h e reporter's record
w a s filed o n S e p t e m b e r 2 3 , 2 0 1 5 .
          7.        T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n N o v e m b e r 2 3 , 2 0 1 5 .
          8.        A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.
December 23, 2015.
          9.        O n e prior e x t e n s i o n t o file t h e brief h a s b e e n filed in t h i s c a u s e .
          10.       D e f e n d a n t is c u r r e n t l y i n c a r c e r a t e d .
          11.       Appellant relies o n the following facts a s g o o d cause for the requested


                                                                                                                                     Page No. 1
extension:
           Appellant's attorney spoke with Appellant o n November 5, 2015 and Appellant
chose t o dismiss this appeal. Dismissal papers w e r e sent to Appellant on N o v e m b e r 6,
2015. O nN o v e m b e r 19, 2 0 1 5 , Appellant's attorney spoke with Appellant regarding the
M o t i o n t o D i s m i s s A p p e a l . Appellant advised that s h e w a s able t o sign in front of a notary
t h a t d a y , a n d it w o u l d g o o u t in t h e m a i l . T o d a t e . A p p e l l a n t ' s a t t o r n e y h a s n o t r e c e i v e d t h e
M o t i o n t o D i s m i s s A p p e a l a n d is requesting a thirty (30) d a y e x t e n s i o n t o prepare a brief
in t h e e v e n t that Appellant d o e s not s e n d t h e dismissal.

           WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t
this M o t i o n T o E x t e n d T i m e to File Appellant's Brief, a n d for such other a n d further relief
as the Court m a y d e e m appropriate.

                                                                     Respectfully submitted,
                                                                     P H I L I P C. F L E T C H E R
                                                                    Attorney at Law
                                                                    8 0 0 North Mallard
                                                                     Palestine, Texas 75801
                                                                    Telephone: (903) 731-4440
                                                                     Facsimile: (903) 731-4474
                                                                    ^mairfl^tc^law@yahoo.com




                                                                          P H T U P C. F L E T C H E R
                                                                          State Bar No. 00787478
                                                                          Attorney for S H E N E T H A K I N G


                                                  CERTIFICATE OF SERVICE
           T h i s is t o c e r t i f y t h a t o n N o v e m b e r 2 3 , 2 0 1 5 , a t r u e a n d c o r r e c t c o p y o f t h e a b o v e
a n d foregoing d o c u m e n t w a s s e r v e d o n J t i e A n d e r s o n C o u n t y District A t t o r n e y ' s Office b y

electronic filing m a n a g e r .




                                                                                                                                        Page No. 2
STATE OF TEXAS                                                       §
                                                                     §
COUNTY OF ANDERSON                                                   §


                                                             AFFIDAVIT

        BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P

C. F L E T C H E R , w h o after being duly s w o r n stated;

        "I a m t h e a t t o r n e y f o r t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d e n t i t l e d

        cause. 1 have read the foregoing Motion T o Extend T i m e to File Appellant's

        B r i e f a n d s w e a r t h a t all o f t h e a l l e g a t i o n s o f f a c t c o n t a i n e d t h e r e i n a r e t r u e

        and correct."



                                                                 P H I b i P C. F t E T C H E R
                                                                 Affiant

        SUBSCRIBED AND SWORN TO BEFORE ME o n N o v e m b e r 2 3 , 2 0 1 5 . t o c e r t i f y
w h i c h witness m y hand a n d seal o f office.




                   my



                                                                                                                                     Page No. 3